Citation Nr: 0507994	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Thomas H. Lake, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1967 
to November 1968.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) for further development and the 
readjudication of the claim of entitlement to service 
connection for sleep apnea.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in March 2004, and the case was returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As the Board has previously indicated, service connection may 
be granted for a current disease or injury that was incurred 
in or aggravated by service, was proximately due to a 
service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 
38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation). 

The primary purpose of the June 2003 remand was to provide 
the veteran with an examination that was adequate for the 
purpose of determining whether the current sleep apnea 
disorder is related to the veteran's service or his service-
connected post-traumatic stress disorder.  In particular, the 
examiner was to explore whether the severity of an existing 
sleep apnea disorder is worsened or aggravated due to post-
traumatic stress disorder.  To that end, the physician was 
requested in that remand to provide a series of opinions 
regarding the relationship of the veteran's sleep apnea 
disorder and his post-traumatic stress disorder.  Pursuant to 
the Board's remand, the veteran underwent VA neurology 
examination and sleep study in January 2004.  The report of 
that examination, however, failed to adequately address the 
specific questions asked in the June 2003 remand, in that it 
left open two very important possibilities of service 
connection for sleep apnea.  

Given the discrepancies in the record with respect to the 
failure of the VA examiner to adequately address the 
questions posed by the Board, including especially the Allen 
question of whether there has been a measurable permanent 
increase of a non-service connected disability by a service-
connected disability, the Board finds that a remand is 
unavoidable in this instance.  The Board is restrained by 
CAVC precedent from proceeding without the RO having followed 
all of the Board's own directives.  38 C.F.R. § 19.31 (1998); 
Stegall v. West, 11 Vet. App. 268 (1998).  On that basis, it 
is determined that a clarification of the opinions reached in 
the January 2004 VA medical examination is necessary for a 
fully informed evaluation of the claim on appeal.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED to the RO for the following:

1.  The veteran should be specifically 
asked to provide the names, addresses, 
dates of treatment and appropriate 
releases of any medical care providers 
who have treated him for his sleep apnea 
since June 2003.  Records from each 
health care provider the veteran 
identifies should be obtained.

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by T.M.B., M.D., the same physician 
who conducted the examination of the 
veteran in January 2004.  If Dr. T.M.B. 
is no longer available, VBA AMC should 
make arrangements for an examination of 
the veteran by another VA examiner to 
determine the nature, extent, and 
etiology of any sleep apnea disorder 
found. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination review or current 
examination.  The examiner must 
annotate the report that the claims 
file was in fact made available for 
review and reviewed in conjunction 
with the preparation of an addendum to 
the examination report or current 
examination report.  If the VA 
physician deems it necessary to 
conduct an examination of the veteran 
for the purpose of providing the 
requested opinions, such an 
examination should be scheduled as 
soon as practicable.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical questions:


Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that any sleep apnea 
disorder found on examination is 
related to service on any basis?  In 
numerical terms, "at least as likely 
as not" means a "50 percent 
probability or greater."  

Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that any sleep apnea disorder 
found on examination was caused by the 
veteran's service-connected post-
traumatic stress disorder?  

Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the severity of any 
sleep apnea disorder found on examination 
is worsened to a measurable degree by the 
veteran's service-connected post-
traumatic stress disorder?  If such 
worsening is found, the examiner, on a 
best efforts basis, should provide the 
degree of disability over and above the 
degree of disability that would exist 
without the aggravation caused by the 
veteran's post-traumatic stress disorder.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this 


remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for sleep apnea, to 
include consideration of Allen v. Brown.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for sleep apnea, and may result in a 
denial.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


